

 S2142 ENR: Venezuela Defense of Human Rights and Civil Society Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2142IN THE SENATE OF THE UNITED STATESAN ACTTo impose targeted sanctions on persons responsible for violations of human rights of
			 antigovernment protesters in Venezuela, to strengthen civil society in
			 Venezuela, and for other purposes.1.Short titleThis Act may be cited as the
		  Venezuela Defense of Human Rights and Civil Society Act of 2014.2.FindingsCongress makes the following findings:(1)The Central Bank of Venezuela and the National Statistical Institute of Venezuela stated that
			 the annual inflation rate in Venezuela in 2013 was 56.30, the	highest
			 level of inflation in the Western Hemisphere and the third highest level
			 of inflation in the world behind South Sudan and Syria.(2)The Central Bank of Venezuela and the Government of Venezuela have imposed  a series of currency
			 controls that has exacerbated economic problems and, according to the
			 World Economic Forum, has become the most problematic factor for doing
			 business in Venezuela.(3)The Central Bank of Venezuela declared that the scarcity index of Venezuela reached 29.4 percent in
			 March 2014, which signifies that fewer than one in 4 basic goods is
			 unavailable at any given time.  The Central Bank has not released any
			 information on the scarcity index since that time.(4)Since 1999, violent crime in Venezuela has risen sharply and the Venezuelan Violence Observatory,
			 an independent nongovernmental organization, found the national per capita
			 murder rate to be 79 per 100,000 people in 2013.(5)The international nongovernmental organization Human Rights Watch recently stated, Under the leadership of President Chàvez and now President Maduro, the accumulation of power in the
			 executive branch and the erosion of human rights guarantees have enabled
			 the government to intimidate, censor, and prosecute its critics..(6)The Country Reports on Human Rights Practices for 2013 of the Department of State maintained that
			 in Venezuela the government did not respect judicial independence or permit judges to act according to the law
			 without fear of retaliation and the government used the judiciary to intimidate and selectively prosecute political, union,
			 business, and civil society leaders who were critical of government
			 policies or actions.(7)The Government of Venezuela has detained foreign journalists and threatened and expelled
			 international media outlets operating in Venezuela, and the international
			 nongovernmental organization Freedom House declared that Venezuela’s media climate is permeated by intimidation, sometimes including physical attacks, and strong
			 antimedia rhetoric by the government is common.(8)Since February 4, 2014, the Government of Venezuela has responded to antigovernment protests with
			 violence and killings perpetrated by its public security forces.(9)In May 2014, Human Rights Watch found that the unlawful use of force perpetrated against
			 antigovernment protesters was part of a systematic practice by the Venezuelan security forces.(10)As of September 1, 2014, 41 people had been killed, approximately 3,000 had been arrested unjustly,
			 and more than 150 remained in prison and faced criminal charges as a
			 result of antigovernment demonstrations throughout Venezuela.(11)Opposition leader Leopoldo Lopez was arrested on February 18, 2014, in relation to the protests and
			 was unjustly charged with criminal incitement, conspiracy, arson, and
			 property damage.  Since his arrest, Lopez has been held in solitary
			 confinement and has been denied 58 out of 60 of his proposed witnesses at
			 his ongoing trial.(12)As of September 1, 2014, not a single member of the public security forces of the Government of
			 Venezuela
			 had been held accountable for acts of violence perpetrated against
			 antigovernment protesters.3.Sense of Congress regarding antigovernment protests in Venezuela and the need to prevent further
			 violence in VenezuelaIt is the sense of Congress that—(1)the United States aspires to a mutually beneficial relationship with Venezuela based on respect for
			 human rights and the rule of law and  a functional and productive
			 relationship on issues of public security, including counternarcotics and
			 counterterrorism;(2)the United States
			 supports the people of Venezuela in their efforts to realize their full
			 economic potential and to advance representative democracy, human rights,
			 and the rule of law within their country;(3)the chronic mismanagement by the Government of Venezuela of its economy has produced conditions of
			 economic hardship and scarcity of basic goods and foodstuffs for the
			 people of Venezuela;(4)the failure of the Government of Venezuela to guarantee minimal standards of public security for
			 its citizens has led the country to become one of the most violent and
			 corrupt in the
			 world;(5)the Government of Venezuela continues to take steps to remove checks and balances on the
			 executive, politicize the judiciary, undermine the independence of the
			 legislature through use of executive decree powers, persecute and
			 prosecute its political opponents, curtail freedom of the press, and limit
			 the free expression of its citizens;(6)Venezuelans, responding to ongoing economic hardship, high levels of crime and
			 violence, and the lack of basic political rights and individual freedoms,
			 have turned out in demonstrations in Caracas and throughout the country to
			 protest the failure of the Government of Venezuela to protect the
			 political and economic well-being of its citizens; and(7)the repeated use of violence perpetrated by the National Guard and security personnel of Venezuela,
			 as well as persons acting on behalf of the Government of Venezuela,
			 against antigovernment protesters that began on February 4, 2014, is
			 intolerable and the use of unprovoked violence by protesters is also a
			 matter of serious concern.4.United States policy toward VenezuelaIt is the policy of the United States—(1)to support the people of Venezuela in their aspiration to live under conditions of peace and
			 representative democracy as defined by the Inter-American Democratic
			 Charter of the Organization of American States;(2)to work in concert with the other member states within the Organization of American States, as
			 well as the countries of the European Union, to ensure the peaceful
			 resolution of the current situation in Venezuela and the immediate
			 cessation of violence against antigovernment protestors;(3)to hold accountable government and security officials in Venezuela responsible for or complicit in
			 the use of force in relation
			 to antigovernment protests and similar
			 future acts of violence; and(4)to continue to support the development of democratic political processes and independent civil
			 society
			 in Venezuela.5.Sanctions on persons responsible for violence in Venezuela(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any foreign
			 person,
			 including any current or former official of the Government of Venezuela or
			 any
			 person acting on behalf of that Government, that the President determines—(1)has perpetrated, or is responsible for ordering or otherwise directing, significant
			 acts of violence or serious human rights abuses in Venezuela against
			 persons associated
			 with the antigovernment protests in Venezuela that began on February 4,
			 2014;(2)has ordered or otherwise directed the arrest or prosecution of a person in Venezuela primarily
			 because of the
			 person's
			 legitimate
			 exercise of freedom of expression or assembly; or(3)has knowingly materially assisted, sponsored, or provided significant financial, material, or
			 technological support for, or goods or services in support of, the
			 commission of acts described in paragraph (1) or (2).(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit
			 all transactions in all property and interests in property of a person
			 determined by the President to be subject to subsection (a) if such
			 property and interests in property are in the United States, come within
			 the United States, or are or come within the possession or control of a
			 United States person.(B)Exclusion from the United States and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a
			 visa to, and exclusion from the United States of, the alien, and
			 revocation in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of
			 the alien.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of
			 paragraph (1)(A) or any regulation, license, or order issued to carry out
			 paragraph (1)(A) shall be subject to the penalties set forth in
			 subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that
			 commits an unlawful act described in subsection (a) of that section.(3)Exception relating to importation of goodsThe requirement to block and prohibit all transactions in all property and interests in property
			 under paragraph (1)(A) shall not include the authority to impose sanctions
			 on the importation of goods.(4)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United
			 States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations.(c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person
			 if the President—(1)determines that such a waiver is in the national interest of the United States; and(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign
			 Relations and the Committee on Banking Housing, and Urban Affairs of the
			 Senate and the Committee on Foreign Affairs and the Committee on Financial
			 Services of the House of Representatives a notice  of and justification
			 for the waiver.(d)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 section.(e)TerminationThe requirement to impose sanctions under this section shall terminate on December 31, 2016.(f)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8
			 U.S.C. 1101).(2)Financial institutionThe term financial institution has the meaning given that term in section 5312 of title 31, United States Code.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)GoodThe term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2415) (as continued in effect pursuant to the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.)).(5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge,
			 or should have known, of the conduct, the circumstance, or the result.(6)Materially assistedThe term materially assisted means the provision of assistance that is significant and of a kind directly relevant to acts
			 described in paragraph (1) or (2) of subsection (a).(7)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			 or(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States, including a foreign branch of such an entity.6.Report on broadcasting, information distribution, and circumvention technology distribution in
			 Venezuela(a)In generalNot later than 30 days after the date of the enactment of this Act, the Chairman of the
			 Broadcasting Board of Governors (in this section referred to as the Board) shall submit to Congress a report that includes—(1)a thorough evaluation of the governmental, political, and technological obstacles faced by the
			 people of Venezuela in their efforts to obtain accurate, objective, and
			 comprehensive news and information about domestic and international
			 affairs;(2)an assessment of current efforts relating to broadcasting, information distribution, and
			 circumvention technology distribution in Venezuela, by the United States
			 Government and otherwise; and(3)a strategy for expanding such efforts in Venezuela, including recommendations for additional
			 measures to expand upon current efforts.(b)ElementsThe report required by subsection (a) shall include—(1)an assessment of the current level of Federal funding dedicated to broadcasting, information
			 distribution, and circumvention technology distribution in Venezuela by
			 the Board before the date of the enactment of this Act;(2)an assessment of the extent to which the current level and type of news and related programming and
			 content provided by the Voice of America and other sources is addressing
			 the informational needs of the people of Venezuela; and(3)recommendations for increasing broadcasting, information distribution, and circumvention technology
			 distribution in Venezuela.Speaker of the House of RepresentativesVice President of the United States and President of the Senate